United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         December 16, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-61003
                          Summary Calendar



     BENEDICT IYERIFAMA SIMINALAYI,

                                          Petitioner,

          versus

     JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                          Respondent.




               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76-896-918



Before GARWOOD, DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Benedict Iyerifama Siminalayi, a citizen of Nigeria, petitions

for review of an order from the Board of Immigration Appeals

(“BIA”) affirming the immigration judge’s (“IJ”) decision to deny

his applications for asylum, withholding of removal under the

Immigration and Nationality Act (“INA”), and withholding of removal

under the Convention Against Torture (“CAT”).     Siminalayi argues


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that the IJ made an improper adverse credibility determination, the

IJ erroneously concluded that his abuse by the Nigerian police was

not on account of political opinion, and Siminalayi had shown that

it was more likely than not that he would be tortured if returned

to Nigeria.

     This   court     gives   great    deference     to   an   IJ’s   decision

concerning an alien’s credibility.            See Efe v. Ashcroft, 293 F.3d

899, 905 (5th Cir. 2002).      Siminalayi fails to provide any support

for his challenge to the IJ’s credibility determination.              See Chun

v. INS, 40 F.3d 76, 78-79 (5th Cir. 1994).                Moreover, the IJ’s

finding that Siminalayi was not subjected to persecution, and did

not have a well-founded fear of persecution, on account of his

political   opinion    (the   only    basis    claimed    by   Siminalayi)   is

supported by the record. The IJ’s findings that Siminalayi did not

qualify for asylum and withholding of removal under the INA are

supported by substantial evidence. See Gomez-Mejia v. INS, 56 F.3d

700, 702 (5th Cir. 1995).            Moreover, Siminalayi’s conclusional

allegations regarding the likelihood that he would be tortured if

returned to Nigeria are insufficient to show that a “reasonable

adjudicator would be compelled to conclude” that the IJ’s denial of

his CAT application was incorrect.            8 U.S.C. § 1252(b)(4)(B); see

also Efe, 293 F.3d at 907-08.

     Accordingly, the petition for review is

                                  DENIED.


                                       2